Beck, P. J.
1. Where bail-trover proceedings are instituted and the affidavit provided in section 5150 of the Civil Code is made by the plaintiff and duly filed, and a copy thereof is affixed to the original petition or process, it is the duty of the officer serving such petition to take a recognizance payable to the plaintiff, with good security, in double the amount sworn to, for the forthcoming of such personal property to answer such judgment as may be rendered in the ease, and such security shall be bound for the payment of the eventual condemnation-money. And in a case where the officer serving the petition or process failed to take such recognizance, but instead left the property with the defendant in the case, taking from the defendant a receipt wherein it was recited that “This property, having been levied upon by the said Reagan [marshal of the court] under process in this case, is to be returned to the court on demand;” and where on the trial of the case the plaintiff *684elected to take a money verdict, and such a verdict was rendered in his favor, and the defendant sued out a certiorari to the superior court, the officer who served the process and took merely the receipt quoted above, and failed to take the bond prescribed by law, may take charge of the property, and it is his duty to do so, and he would be liable himself in case he failed to do so.
No. 8016.
April 16, 1931.
Rehearing denied May 15, 1931.
Charles W. Anderson, for plaintiffs.
Kobak & Levy, E. Q. Jackson, and TP. F. Buchanan, for defendants.
2. Applying the ruling made above to the facts of this case, the court did not err in refusing the injunction, to which refusal exception is taken.

Judgment affirmed.


All the Justices concur.